Citation Nr: 1437780	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  12-00 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a hearing loss disability.

2.  Entitlement to service connection for hearing loss disability. 

3.  Whether new and material evidence has been submitted to reopen a claim for service connection for a back disability.

4.  Entitlement to service connection for a back disability. 

5.  Entitlement to a rating in excess of 10 percent for a left hand scar.

6.  Entitlement to a compensable rating for a left ring finger disability. 





REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1974 to November 1984.

This case comes before the Board of Veterans' Appeals (Board) on appeal from   June 1985, January 1998, rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

In April 2013, the Veteran testified before the undersigned, and a transcript of that hearing is of record.  

The Board finds that the issue of whether there was clear and unmistakable error (CUE) regarding prior rating actions that denied entitlement to service connection for hearing loss has been raised in Veteran's February 2011 notice of disagreement, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issues of entitlement to service connection to a hearing loss disability, a back disability, a rating in excess of 10 percent for a left hand scar, and a compensable rating for a left ring finger disability are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for a hearing loss disability was last denied by a rating decision dated in July 1994.  The Veteran did not perfect an appeal of the denial.

2.  The evidence received since the July 1994 rating decision is new and does raise a reasonable possibility of substantiating the underlying claim for service connection for a hearing loss disability.

3.  Service connection for a back disability was last denied by a rating decision dated in January 1998.  The Veteran did not perfect an appeal of the denial.

4.  The evidence received since the January 1998 rating decision is new and does raise a reasonable possibility of substantiating the underlying claim for service connection for a back disability.


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen a previously denied claim for service connection for a hearing loss disability has been received.  38 U.S.C.A. §§ 1110, 1131, 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2013).

2.  New and material evidence sufficient to reopen a previously denied claim for service connection for a back disability has been received.  38 U.S.C.A. §§ 1110, 1131, 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must consider the question of whether new and material evidence has been received, as only the receipt of new and material evidence would allow the Board to exercise its jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no new and material evidence has been offered, that is where the analysis must end.  Butler v. Brown, 9 Vet. App. 167 (1996).

Evidence is considered new if it was not of record at the time of the last final disallowance of the claim.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  New and material evidence is not required as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Hearing Loss Disability

The Veteran originally submitted a claim of entitlement to service connection for a bilateral hearing disability in March 1985.  The claim was denied by the RO in a June 1985 rating decision.  Notice of the denial and notice of appellate rights were provided in June 1985.  The Veteran did not appeal that decision and the rating decision became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 20.302, 20.1103 (2013).  Thereafter, an application to reopen the claim was denied by the RO in July 1994 and as a result of the Veteran's failure to file an appeal of that action, it has also become final.  Id.  As a result, service connection for a bilateral hearing loss disability may now be considered on the merits only if new and material evidence has been received since the time of the prior final adjudication.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013); Manio v. Derwinski, 1 Vet. App. 140 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

At the time of the prior final denial, the RO essentially reiterated the basis for the denial in June 1985, which was that the Veteran did not experience hearing loss for VA purpose and did not, therefore, have a disability, and that in any event, no current hearing disability had been related to active service.  The RO's conclusion regarding the lack of evidence of hearing loss disability was based on a January 1985 VA examination, despite the fact that some hearing loss had been demonstrated on VA examination in November 1993.

Since July 1994, a March 2012 VA Medical Center (VAMC) treatment note has been added to the record and reflects that the Veteran was evaluated and diagnosed with mixed conductive hearing loss, with the right ear being significantly worse than the left.  A CT scan revealed no significant abnormality.  Hearing aids were once again recommended.  The VAMC records show that the Veteran was fitted for hearing aids in April 2012. 

The Board finds that while it appears that the July 1994 rating decision primarily denied entitlement to service connection for hearing loss on the basis of lack of relationship between the hearing loss and the Veteran's active service, the RO also continued to note the lack of evidence of hearing loss disability.  Therefore, the Board finds that any evidence of current hearing loss disability would be sufficient to reopen the claim.

The VA treatment records that the Veteran has submitted since July 1994, and the Veteran's April 2013 hearing testimony, show that the Veteran's hearing continued to deteriorate, and that he started wearing hearing aids for his hearing loss disability.  Therefore, the additional new evidence is material, as it raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.310 (2013); Allen v. Brown, 7 Vet. App. 439 (1995).  

It is also of note that the possible aggravation of the Veteran's pre-existing right ear hearing loss was never discussed in the medical records or at the Veteran's VA examinations on file.  While the records did not provide any opinions as to the potential etiology of the hearing loss disability, and did not tie the disability to active service, they indicated that the Veteran had a long history of right ear hearing loss.    

In summary, the evidence submitted was not previously of record, and it addresses specifically the issue before the Board.  It is also presumed credible for the purpose of determining whether to reopen the claim.  Therefore, the Board finds that the new evidence is material.  38 C.F.R. § 3.156 (2013).  Accordingly, the claim for service connection for a hearing loss disability is reopened.  To that extent only, the claim is allowed.

As the Veteran has fulfilled his threshold burden of submitting new and material evidence to reopen his finally-disallowed hearing loss disability claim, the claim will be remanded.  Annoni v. Brown, 5 Vet. App. 463 (1993).

Back Disability

The Veteran originally submitted a claim of entitlement to service connection for a back disability in November 1997.  The claim was denied by the RO in a January 1998 rating decision.  Notice of the denial and notice of appellate rights were provided in January 1998.  The Veteran did not appeal that decision and the rating decision became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 20.302, 20.1103 (2013).  As a result, service connection for a back disability may now be considered on the merits only if new and material evidence has been received since the time of the prior final adjudication.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013); Manio v. Derwinski, 1 Vet. App. 140 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

At the time of the prior final denial, the RO found that the Veteran's in-service back condition was congenital, that his SMRs did not show any diagnosis, treatment for, or complaints of a back disability, and that the Veteran's first treatment for a back disability was in 1995.
 
The Veteran's SMRs show that the Veteran was involved in two car accidents, one in April 1975 and one in June 1981, while in active service.  The April 1975 was followed by the Veteran complaining of back pain and being diagnosed with back strain.  As late as January 1980, the Veteran complained of back pain.  Following the second accident, the Veteran was diagnosed with lumbar and cervical injury.  He complained of and was treated for back pain in July 1981 and August 1981. 

A June 2013 letter from a private treating physician and a June 2013 letter from a VA treating physician both state that the Veteran present disability could be related to the injuries he sustained in the June 1980 accident.  As such, the two letters provide a possible nexus between the Veteran's current back disability and his car accidents in active service.  In addition, the VAMC and private treatment records that the Veteran has submitted since January 1998 show frequent treatment for a back disability, including epidural injections in several regions of the back. 

Moreover, at the April 2013 Board hearing, the Veteran indicated that he received Social Security Administration (SSA) benefits for his lower back disability.  

The evidence submitted was not previously of record, and it addresses specifically the issue before the Board.  It is also presumed credible for the purpose of determining whether to reopen the claim.  Therefore, the Board finds that the new evidence is material.  38 C.F.R. § 3.156 (2013).  Accordingly, the claim for service connection for a back disability is reopened.  To that extent only, the claim is allowed.

As the Veteran has fulfilled his threshold burden of submitting new and material evidence to reopen his finally-disallowed back disability claim, the claim will be remanded.  Annoni v. Brown, 5 Vet. App. 463 (1993).


ORDER

New and material evidence has been received to reopen a claim of entitlement to service connection for a hearing loss disability, and the claim is reopened.  To that extent only, the appeal is granted.

New and material evidence has been received to reopen a claim of entitlement to service connection for a hearing loss disability, and the claim is reopened.  To that extent only, the appeal is granted.


REMAND

The Board finds that additional development is required before the Veteran's claims for entitlement to a rating in excess of 10 percent for a left hand scar and a compensable rating for a left ring finger disability are decided.  

During the April 2013 hearing, the Veteran stated that his service-connected left hand scar was actually two scars, and that the scars bothered him more than they did at the time of his last VA examination, which was in February 2010.  As such, the Veteran should be afforded a new VA examination to determine the current severity of his left hand scars.  Snuffer v. Gober, 10 Vet. App. 400 (1997) (noting that a Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination); Caffrey v. Brown, 6 Vet. App. 377 (1994) (determining that Board should have ordered contemporaneous examination of a Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).     

Also during the April 2013 Board hearing, the Veteran asserted that his left ring finger disability has worsened since the last VA examination, which took place in February 2010.  The Veteran stated that his left ring finger disability is underevaluated from a medical point, and that the RO was incorrect in stating that the Veteran never had any surgeries for the condition.  

Indeed, contrary to the April 2010 rating decision which stated that the Veteran never had any surgeries for his service-connected left ring finger, the Veteran's SMRs show that he had several surgeries for it while in service - in May 1978, November 1978, December 1979, and November 1981.  The Veteran also stated that he underwent several surgeries for this disability post-service.  As such, the Veteran should be afforded a new VA examination to determine the current severity of his left ring finger disability.  Snuffer v. Gober, 10 Vet. App. 400 (1997) (noting that a Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination); Caffrey v. Brown, 6 Vet. App. 377 (1994) (determining that Board should have ordered contemporaneous examination of a Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).     
    
In addition, any outstanding VA and private medical records should be obtained from the VAMC facilities in Birmingham and Montgomery, Alabama, where the Veteran indicated he receives regular medical treatment.        

Accordingly, the case is REMANDED for the following action:

1. Obtain copies of any outstanding VA and/or private medical records and associate them with the claims file.

2. Obtain any determination pertinent to the Veteran's award of SSA benefits, as well as any medical records relied upon concerning that award, from the Social Security Administration and associate them with the claims file. 

3. Then, schedule the Veteran for a VA audiology examination. The examiner must review the claims file and should note that review in the report.  The examiner should consider the Veteran's service medical records and the multiple in-service audiological tests, the first of which showed right ear hearing loss on entry.  The examiner should take into account the Veteran's medical, occupational, and recreational history since service, and his claim of continuing symptoms since service.  A complete rationale for all opinions expressed should be provided.   The examination must include testing of pure tone thresholds at 500, 1000, 2000, 3000, and 4000 Hertz and speech recognition scores using the Maryland CNC Test.  All indicated studies should be conducted, and all findings reported in detail.  The examiner should provide the following information:

a) The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current left ear hearing loss is related to exposure to in-service acoustic trauma or any other in-service events or injuries.

b) The examiner should provide an opinion as to whether the Veteran's preexisting right ear hearing loss was permanently aggravated (made worse beyond its natural progression) by exposure to in-service acoustic trauma or any other in-service events or injuries.

4. Then, schedule the Veteran for a VA examination to ascertain the nature and etiology of his back disability.  All indicated studies and tests should be accomplished and the findings reported in detail.  The examiner must review the claims file and should note that review in the report.  A complete rationale for all opinions expressed should be provided.  The examiner should address the following questions:

a) Is it at least as likely as not (50 percent probability or greater) that the Veteran's back disability first manifested during active service, or is otherwise related to his active service, or any in-service injuries or events?  The opinion must discuss all pertinent evidence of record, including the two car accidents that the Veteran experienced in service, the treatment that that Veteran received in active service for back complaints, and the Veteran's contentions that he has experienced continuous symptoms associated with the back disability since active service.   

5. Then, schedule the Veteran for a VA examination to ascertain the current severity of his left hand scar or scars.  All indicated studies and tests should be accomplished and the findings reported in detail.  The examiner should identify the current severity of the Veteran's one scar (or two scars) related to the surgeries related to his left ring finger disability, including the measurements of the scars, and whether they result in pain on examination, are unstable, or are deep or nonlinear.  The examiner must review the claims file and should note that review in the report.  A complete rationale for all opinions expressed should be provided.   
  
6. Then, schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected left ring finger disability.  All indicated studies and tests should be accomplished and the findings reported in detail.  The examiner must review the claims file and should note that review in the report.  A complete rationale for all opinions expressed should be provided.   

a) The examiner should report range of motion of the left ring finger in degrees, to include of the metacarpophalangeal, proximal interphalangeal, and distal interphalangeal joints.

b) The examiner should report whether there is any pain, weakened movement, excess fatigability or incoordination on movement, and whether there is likely to be additional range of motion loss due to any of the following: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination. The examiner should describe whether pain significantly limits functional ability during flare-ups or when the left ring finger is used repeatedly.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the examination report.

c) The examiner should state whether there is ankylosis of any joint of the left ring finger.

d) The examiner should state whether or not there is a gap of more than two inches, or of two inches or less, between the fingertips and the proximal transverse crease of the palm, with the fingers flexed to the extent possible.

7. Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case, allow the applicable time for response, and then return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Michael J. Skaltsounis 
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


